Citation Nr: 9914803
Decision Date: 05/26/99	Archive Date: 08/06/99

DOCKET NO. 96-40 657               DATE MAY 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric
disorder secondary to service-connected duodenal ulcer disease.

2. Entitlement to an increased rating for duodenal ulcer disease,
currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

WITNESS AT HEARING ON APPEAL

J. A. Juare-Ortiz, M. D.

ATTORNEY FOR THE BOARD 

C. Hancock, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1954 to April 1956.

The case comes before the Board of Veterans' Appeals (Board) on
appeal of rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) located in San Juan, Puerto Rico.

In February 1963, the veteran submitted a claim for entitlement to
service connection for a nervous condition. This issue was denied
by the RO in August 1963, on the basis that a nervous condition was
not currently shown. In a notice of disagreement, received in April
1963, the veteran stated that his nervous condition caused his
ulcer. A timely appeal was no received. The current issue is
confined to entitlement to service connection for a psychiatric
disorder on a secondary basis. The RO has based the current
decision on a de novo review of the records. The Board concurs with
the RO regarding the procedural aspects of this claim.

REMAND

The threshold question that must be resolved is whether the veteran
has presented evidence that his claim for service connection is
well grounded. See 38 U.S.C.A. 5107(a) (West 1991); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). A well- grounded claim is a
plausible claim, meaning a claim, which is meritorious. See Murphy,
1 Vet. App. at 81. The Board finds that the veteran's claims are
well grounded. This finding is based on statements from the
veteran's fee-basis physician that the veteran's depression was
related to his service-connected ulcers and the veteran's
statements that his duodenal ulcer has worsened. Proscelle v.

- 2 - 

Derwinski, 2 Vet. App. 629, 632 (1992). VA is statutorily obligated
to assist the veteran in the development of a well-grounded claim.

In this regard, a VA examiner during an April 1998 psychiatric
examination made reference to a VA Hospital Medical Health Center
progress note, dated on March 12, 1975, which was utilized by the
examiner in rendering an opinion. The Board is unable to locate
this document in the claims folder. During a hearing at the RO in
February 1998, testimony was given by the veteran's fee basis
psychiatrist. The Board is of the opinion that copies of the actual
treatment records should be obtained. The veteran has indicated
that he is receiving benefits from the Social Security
Administration (SSA). It is unclear whether these are retirement or
disability benefits.

In order ensure that VA has met its duty to assist the veteran in
developing the facts pertinent to his appeal, the case is REMANDED
to the RO for the following development:

1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical records pertaining to treatment for his psychiatric
disorder and duodenal ulcer covering the period from April 1956 to
the present, to include the records from Dr. Juare-Ortiz. The RO
should obtain all records which are not on file. The RO should also
notify the veteran that he may submit additional evidence and
argument in support of his claim. See Quarles v. Derwinski, 3 Vet.
App. 129, 141 (1992).

2. The RO should ask the veteran if he is receiving disability
benefits from, the SSA. If yes, the RO should take the appropriate
action to obtain a copy of that decision and the evidence on which
the decision was based.

3 -

3. The RO should obtain copies of the treatment records from the VA
medical facility in San Juan, Puerto Rico covering the period from
November 1973 through 1983 and all current records, and from Dr.
Juare-Ortiz. The RO is to ensure that the March 12, 1975 treatment
report is included in the adjudication claimsfolder.

4. Following any additional development deemed appropriate by the
RO, the RO should re-adjudicate the veteran's claims, to include
consideration of Allen v. Brown, 7 Vet. App. 439 (1995).

If the decision remains adverse to the veteran, he and his
representative should be furnished a Supplemental Statement of the
Case, and afforded an adequate opportunity to respond. The case
should then be returned to the Board for appellate consideration,
if otherwise in order.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

- 4 -

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

